   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 1 of 16




          IN THE UNITED STATES DISTRICT FOR THE EASTERN
                     DISTRICT OF PENNSYLVANIA

_____________________________
MARNIE O’BRIEN,                       :
                                      :
                Plaintiff             :
                                      :
                                      :       Civil Action No. 2:19-cv-06078-JMG
    vs.                               :
                                      :
MIDDLE EASTERN FORUM,                 :
DANIEL PIPES (individually),          :
and                                   :
GREGG ROMAN (individually),           :
                                      :
          Defendants                  :
_____________________________         :



                               PROPOSED ORDER

      AND NOW, this ________ day of _________, 20____, upon consideration of

the Motion of Plaintiff, Marnie O’Brien, for Rule 11 Sanctions against Clark Hill PLC

and Defendants, and any response thereto, it is hereby ORDERED that the Motion is

GRANTED in its entirety. Plaintiff’s Counsel shall submit a fee approval to the Court

for approval.



                                                    BY THE COURT:




                                                   ____________________________
                                                   The Honorable John M. Gallagher
                                                   United States District Court Judge




                                          1
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 2 of 16




          IN THE UNITED STATES DISTRICT FOR THE EASTERN
                     DISTRICT OF PENNSYLVANIA

_____________________________
MARNIE O’BRIEN,                        :
                                       :
             Plaintiff                 :
                                       :
                                       :       Civil Action No. 2:19-cv-06078-JMG
    vs.                                :
                                       :
MIDDLE EASTERN FORUM,                  :
DANIEL PIPES (individually),           :
and                                    :
GREGG ROMAN (individually),            :
                                       :
          Defendants                   :
_____________________________          :



   PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS AGAINST CLARK
                  HILL PLC AND DEFENDANTS

    Plaintiff, Marnie O’Brien, by and through counsel Erica A. Shikunov, Esq. of

Derek Smith Law Group PLLC, moves for Sanctions of Defense Counsel, Clark Hill

PLC as well as Defendants pursuant to Rule 11 of the Federal Rules of Civil Procedure.

In support thereof, Plaintiff submits the accompanying Memorandum of Law with

attached exhibits.

                                       DEREK SMITH LAW GROUP, PLLC



                                  By: /s/ Erica A. Shikunov
                                      Erica A. Shikunov, Esq.
                                      1835 Market Street,
                                      Suite 2950
                                      Philadelphia, PA 19103

DATED: December 17, 2020




                                           2
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 3 of 16




IN THE UNITED STATES DISTRICT FOR THE EASTERN
                  DISTRICT OF PENNSYLVANIA

_____________________________
MARNIE O’BRIEN,                         :
                                        :
              Plaintiff                 :
                                        :
                                        :       Civil Action No. 2:19-cv-06078-JMG
    vs.                                 :
                                        :
MIDDLE EASTERN FORUM,                   :
DANIEL PIPES (individually),            :
and                                     :
GREGG ROMAN (individually),             :
                                        :
          Defendants                    :
_____________________________           :


                  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR SANCTIONS PURSUANT TO
                        THE COURT’S INHERENT POWER


    Plaintiff submits this Memorandum of Law in Support of her Motion for

Sanctions against Clark Hill PLC. Defense Counsel has filed a frivolous

disqualification motion against Plaintiff’s Counsel in an attempt to postpone

Defendant Roman’s deposition and obtain an extension to the discovery schedule to

which Plaintiff would not otherwise agree. In so doing Defense Counsel engaged in a

pattern and practice of abusive, unprofessional, and unethical conduct in an attempt to

intimidate Plaintiff’s counsel and her firm as well as further retaliate against Plaintiff

due to her honest claims of sexual harassment and retaliation.

                              STATEMENT OF FACTS
                          AND CHRONOLOGICAL HISTORY

    Plaintiff and her counsel now submit the following chronology as an accurate

representation of the facts and events as they have occurred throughout the course of

the litigation:



                                            3
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 4 of 16




1. Since taking over the file from Cozen O’Connor in early October, Defense Counsel

has repeatedly requested extensions to which Plaintiff’s Counsel would not agree due

to the unnecessary delays in the case caused by Defendants.

2. When Plaintiff’s Counsel would not agree to postpone Mr. Roman’s third

scheduled deposition or grant an extension, Defense Counsel filed an entirely

frivolous disqualification motion against Plaintiff’s Counsel and her entire law firm.

See Exhibit A, Defendant’s Motion to Disqualify Counsel.

3. The Disqualification Motion was an unscrupulous litigation tactic designed to buy

time and procure the deposition postponement and discovery extension to which

Plaintiff’s Counsel would not otherwise agree.

4. Defense counsel obtained the deposition postponement and extension simply by

filing the motion, regardless of whether or not it was granted, because Plaintiff’s

Counsel was hamstrung from participating in the matter until the motion was ruled

upon for ethical reasons as well as the temporary stay granted by this Honorable

Court.

5. Further, in arguing the motion, Defense Counsel resorted to inappropriate and low

down tactics, unnecessarily and intentionally bringing a partner’s family into the

litigation, ridiculously publishing that partner’s father’s Facebook profile on the

public docket and procuring statements from that partner’s older sister’s disgruntled

ex-boyfriend in a flagrant attempt to intimidate and publicly besmirch the law firm.

See Plaintiff’s Exhibit B, Plaintiff’s Response to Defendant’s Motion to Disqualify

Counsel; Plaintiff’s Exhibit C, Defendant’s Sur Reply to Plaintiff’s Response to

Defendant’s Motion to Disqualify Counsel; Plaintiff’s Exhibit D, Plaintiff’s Response

to Defendant’s Sur Reply and Plaintiff’s Exhibit E, Memorandum Opinion.




                                            4
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 5 of 16




6. Defense Counsel additionally made public statements about how Plaintiff’s

Counsel’s firm internally manages “conflicts” despite having no knowledge of the

inner workings of this firm, whether any actual conflict existed and not being privy

(for obvious reasons) to legal advice Plaintiff’s Counsel received regarding potential

conflicts. See Plaintiff’s Exhibits C and D. These statements were put on the record as

a Hail Mary to harass and intimidate where it was clear a frivolous motion had been

filed, a Rule 11(b) letter sent and the Safe Harbor period already exhausted.

7. Plaintiff, by and through counsel, now seeks sanctions in the form of compensation

for counsel’s time spent rescheduling the deposition per the previously executed

stipulation ordering Defendant Roman’s deposition for November 12, 2020, time

spent defending against this motion including conference calls, preparing exhibits and

authoring extensive briefs, a jury instruction that Mr. Roman evaded his deposition

twice and filed a frivolous motion to escape it for a third time, and any other sanctions

that this Honorable Court should deem appropriate. In support of this request for

sanctions, Plaintiff provides the following chronology of events:

8. Defendant Roman’s deposition was originally scheduled to occur on September 23,

2020. See Plaintiff’s Exhibits B, D and E.

9. On September 2, 2020, David Walton, Esq., then counsel for Defendants in this

matter, emailed this counsel and stated Mr. Roman would not appear for his properly

scheduled and noticed deposition due to the High Holidays. This counsel was baffled

by this representation as this counsel also observes the High Holidays and September

23, 2020 did not fall on a holiday. As such, this counsel would not agree to move the

deposition. See Plaintiff’s Exhibits D and E.

10. A week later, this counsel was advised Defense Counsel was diagnosed with

Covid-19. She was cleared to return to work on September 15, 2020. Id.



                                             5
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 6 of 16




11. Against this counsel’s better judgment, this counsel agreed to reschedule Mr.

Roman’s deposition to October 13, 2020 as a courtesy to Defense Counsel as this

counsel understands the pressures of trying to catch up after an extended absence

from work. Id.

12. On October 2, 2020 Defense Counsel advised that Defendant Roman would not

appear for his second properly noticed deposition as he was flying to London,

England on October 10, 2020 and would not return until the end of the month. See

Plaintiff’s Exhibits C-E.

13. This counsel later learned that either Defense Counsel or Defendant Roman were

dishonest as Mr. Roman did not leave the country until October 18, 2020 (after his

noticed October 13, 2020 deposition date) and that he flew to Paris, France, rather

than London, England. Id.

14. On October 2, 2020 in reaction to the news that Defendant Roman was again

refusing to appear for his deposition this counsel informed Defense Counsel of my

intention to file a Motion to Compel the deposition. Id.

15. Defense Counsel offered to stipulate that Defendant Roman would appear for a

third deposition that could not be rescheduled without leave of court, and should the

deposition need to be rescheduled, this counsel would be compensated for her time in

dealing with the rescheduling. See Plaintiff’s Exhibit F, Stipulation of the Parties and

Exhibit G, Court Order approving the Stipulation.

16. On November 10, 2020, two days before Defendant Roman’s deposition, Defense

Counsel called this counsel to report she intended to file a Disqualification Motion

based upon a text exchange her client had had possession of for months.




                                            6
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 7 of 16




17. This counsel replied with a Rule 11(b) letter the same day. That letter was sent a

few hours prior to the motion being filed. Later that day, the motion was filed. See

Exhibit H, Plaintiff’s First Rule 11(b) Letter.

18. Initially, this counsel expressed that she still intended upon taking the deposition.

19. In response to Plaintiff’s Rule 11(b) Letter, on November 11, 2020 the parties

participated in a Meet and Confer call.

20. During the call, Defense Counsel indicated that Caroline Miller, Esq., a partner of

this law firm, had allegedly provided Defendant Roman with legal advice at a

Passover Seder in 2016. Defense Counsel indicated that based upon this information,

she was seeking disqualification.

21. During the call, and in the Rule 11(b) letter Defense Counsel was advised that Ms.

Miller had herself represented an individual against defendants directly in 2017 and

had sent them a claim letter and no conflict was ever asserted.

22. During the call and in the Rule 11(b) letter Defense Counsel was advised that Ms.

Miller had never been this counsel’s supervisor, that even while this firm asserted no

conflict existed the firm would be willing to put up a formal screen (which is not

difficult given that Ms. Miller works out of the Miami, Florida office and does not

supervise this counsel’s work) and that the firm was willing to put that forth to her in

writing and did so immediately after the call. See Plaintiff’s Exhibit I, Email

Confirming Ms. Miller is Screened from this Matter.

23. During the call and in the Rule 11(b) letter Defense Counsel was also advised that

disqualification motion had not and was not being filed in any of the five other cases

this law firm had brought against Defendants, including the case wherein the

allegedly offensive text message was exchanged.




                                            7
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 8 of 16




24. During the call Defense Counsel was made aware her client had had access not

only to the claim letter from 2017 but also the relevant text message for months- as

this counsel discovered upon investigation of this motion.

25. Defense Counsel’s response was that she was not counsel in those cases and was

thus herself unaware of the text messages which is why she was proceeding. Defense

Counsel was clearly unwilling to consider whether her client having access to the

claim letter from Ms. Miller for several years or the subject text messages for months

had any bearing on the validity of her motion.

26. During the call, Defense Counsel and Mr. Wilson agreed that with the motion

pending, this counsel was not able to move forward with Mr. Roman’s deposition for

ethical reasons.

27. At the end of the call, Defense Counsel indicated she would withdraw the motion

and be willing to proceed on Friday, November 13, 2020 as a gesture of good faith

that her motion was not intended to obfuscate depositions or cause an undue delay.

28. Two hours later, Defense Counsel then refused to withdraw the motion or even

ask the Court for a call. She further attempted to strong arm this counsel into

participating in the deposition knowing full well of the ethical concerns. See

Plaintiff’s Exhibits B-D.

29. On November 12, 2020 Defense Counsel continued to email that her client was

ready to proceed with the deposition despite her last email exchange asking whether

the parties might still proceed on Friday, November 13, 2020. See Plaintiff’s Exhibits

C-D.

30. Later on November 12, 2020, this Honorable Court granted a stay of the discovery

schedule.




                                            8
   Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 9 of 16




31. On November 16, 2020 Plaintiff’s counsel sent an additional Rule 11(b) letter to

Defense Counsel as well as the other Clark Hill PLC attorneys who had signed on to

the motion. See Plaintiff’s Exhibit J, Second Rule 11(b) Letter.

32. Defense counsel did not withdraw the frivolous motion within the safe harbor

period despite two Rule11(b) letters and a meet and confer call detailing the blatant

legal and factual insufficiencies of her motion. Instead, she doubled down, personally

attacking Ms. Miller, Mr. Wilson and this counsel, making wild accusations about

internal ethical screens between clients of this firm that she had no knowledge about

and needlessly slinging mud by ridiculously publishing Ms. Miller’s father’s social

media accounts onto the public docket and seeking statements from a disgruntled

ex-boyfriend of her older sister. See Exhibits C-D.

33. Defendants’ frivolous motion was a low-down litigation tactic, intended to obtain

the postponement of a deposition and an extension to the discovery schedule to which

this counsel would not otherwise agree. Defense counsel was given every opportunity

to withdraw the frivolous motion and instead engaged in further unscrupulous

litigation tactics in an attempt to harass and intimidate Plaintiff, Plaintiff’s Counsel,

and this law firm, who has five other cases pending against Defendants based upon

the behavior of Defendant Roman.

34. Defense Counsel failed to appropriately investigate the legal and factual assertions

made in her motion, even when presented with carte blanche evidence of her motion

being legally and factually insufficient.

35. Defense Counsel has exceeded the bounds of ethical conduct with respect to her

behavior towards Ms. Miller, Plaintiff’s Counsel and Plaintiff’s Counsel’s entire firm.

At all times, Plaintiff’s Counsel worked cooperatively with Defendants and made

every effort to keep communications copacetic despite the nature of the pleadings.



                                             9
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 10 of 16




  I. PLAINTIFF MOVES FOR SANCTIONS AGAINST CLARK HILL PLC

    Defendants’ Disqualification Motion against Plaintiff’s Counsel constitutes a

vexatious attempt by Defendants to harass, intimidate and further retaliate against

Plaintiff for bringing legitimate claims of sexual harassment and retaliation, and for

not agreeing to needless and onerous extensions and deposition postponements.

                                  LEGAL ARGUMENT

    Rule 11(b) states in pertinent part:

(b) REPRESENTATIONS TO THE COURT. By presenting to the court a pleading,

written motion, or other paper—whether by signing, filing, submitting, or later

advocating it—an attorney or unrepresented party certifies that to the best of the

person's knowledge, information, and belief, formed after an inquiry reasonable

under the circumstances:

(1) it is not being presented for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation;

(2) the claims, defenses, and other legal contentions are warranted by existing law or

by a nonfrivolous argument for extending, modifying, or reversing existing law or

for establishing new law;

(3) the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and

(4) the denials of factual contentions are warranted on the evidence or, if specifically

so identified, are reasonably based on belief or a lack of information. (emphasis

added). Fed. R. Civ. P. 11(b).

       The Court may impose an appropriate sanction on a party that has violated

Rule 11(b). Fed. R. Civ. P. 11(c)(1). Both monetary and non-monetary sanctions are



                                           10
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 11 of 16




authorized. Fed. R. Civ. P. 11(c)(4). Rule 11 further provides that attorneys may be

sanctioned if they, among other things, fail to make a reasonable inquiry into the legal

legitimacy of a pleading. Fed. R. Civ. P. 11(b)(2) & (c).

       Rule 11 imposes upon counsel a duty to look before leaping and may be seen

as a litigation version of the familiar railroad crossing admonition to ‘stop, look and

listen.’ Lieb v.Topstone Indus., Inc., 788 F.2d 151, 157 (3d Cir. 1986). To satisfy the

affirmative duty imposed by Rule 11, an attorney or party must inquire into both the

facts and the law before filing papers with the court. Bus. Guides, Inc. v. Chromatic

Commc'ns Enters., Inc., 498 U.S. 533, 545 (1991); Napier v. Thirty or More

Unidentified Federal Agents, 855 F.2d 1080, 1091 (3d Cir. 1988). “The legal standard

to be applied when evaluating conduct allegedly violative of Rule 11 is

reasonableness under the circumstances, with reasonableness defined as an ‘objective

knowledge or belief at the time of the filing of a challenged paper’ that the claim was

well-grounded in law and fact.” Ford Motor Co. v. Summit Motor Prods., Inc., 930

F.2d 277, 289 (3d Cir. 1991) (citation omitted).

       Awarding attorney fees to prevailing parties discourages parties from bringing

baseless actions or making frivolous motions.      Gaiardo v. Ethyl Corp., 835 F.2d 479,

483 (3d Cir. 1987); see also Fed. R. Civ. P. 11 advisory committee notes (“The word

‘sanctions’ in the caption ... stresses a deterrent orientation in dealing with improper

pleadings, motions or other papers.”). The primary purpose of Rule 11 is the

correction or deterrence of abuses of the legal system. Doering v. Union Cty. Bd. of

Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988). Thus, Rule 11 sanctions are

appropriate when the filing of the paper constituted abusive litigation or misuse of the

court's process. Simmerman v. Corino, 27 F.3d 58, 62 (3d Cir. 1994), Lieb v.

Topstone Industries, Inc., 788 F.2d 151, 157 (3d Cir. 1986) (“Rule 11 therefore is



                                            11
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 12 of 16




intended to discourage pleadings that are ‘frivolous, legally unreasonable, or without

factual foundation, even though the paper was not filed in subjective bad faith.’”)

(quoting Zaldivar v. City of Los Angeles, 780 F.2d 823, 831 (9th Cir. 1986).

       Since taking over the file Defense Counsel has repeatedly requested

extensions to the discovery schedule to which this counsel would not agree. Her client

has repeatedly ignored deposition notices and consistently evaded being deposed.

When up against a deposition with the authority of this Honorable Court behind it and

no agreement to extensions, Defense Counsel filed a meritless motion that would

ensure both the postponement of the deposition as well as an extension in the

discovery schedule regardless of the outcome of the motion. This frivolous motion

was an unscrupulous litigation tactic, and when met with that truth, Defense Counsel

proceeded to inappropriately attack this firm and throw baseless claims and personal

information about partner’s family members onto a public docket in a shameless

attempt to harass and intimidate.

       This counsel offered Defense Counsel every opportunity to withdraw her

frivolous filing and further to educate her on exactly why it was frivolous before

wasting time on a response. A Rule 11(b) letter was sent immediately upon learning

of the frivolous motion, a meet and confer conversation was held explaining both

Plaintiff’s factual rebuttals as well as the information that Defendant Roman has

waived his rights long ago, and a second Rule 11(b) letter was sent.

       Counsel has a duty to investigate assertions before filing frivolous papers with

the Court. Defense Counsel was provided with all pertinent information that would

demonstrate both the factual and legal deficiency of her motion but proceeded not

only on the motion, but to put personal attacks about partners of this firm and their




                                           12
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 13 of 16




family members on the record as well as factual untruths about this firm’s conflict

management practices of which Defense Counsel has no personal knowledge.

       Defense Counsel’s behaviors are demonstrative of the behaviors Rule 11 is

intended to discourage and prevent- frivolous papers were filed with the Court to

intentionally delay the proceedings and harass Plaintiff, Plaintiff’s Counsel and

Plaintiff’s Counsel’s Firm. Accordingly, Plaintiff would request a sanctions award in

the form of attorney’s fees for the time Plaintiff’s Counsel spent on conference calls,

researching, investigating and responding to the motion (i.e. preparing exhibits,

writing extensive briefs) both in accordance with the Stipulation for Defendant

Roman’s Deposition which was entered by the parties, and under Rule 11 as well as

any other sanctions this Honorable Court deems fit



              II. PLAINTIFF MOVES FOR SANCTIONS
   AGAINST DEFENDANT ROMAN FOR REPEATEDLY EVADING HIS
   DEPOSITION AND USING MERITLESS MOTIONS AS A LITIGATION
                             TACTIC

          The Court may impose an appropriate sanction on a party that has violated

Rule 11(b). Fed. R. Civ. P. 11(c)(1). Both monetary and non-monetary sanctions are

authorized. Fed. R. Civ. P. 11(c)(4). In the present proceedings Mr. Roman evaded his

deposition three times- the second time egregiously representing that he could not

make is October 13, 2020 deposition because he was leaving the country on October

10, 2020 when in fact he did not depart until October 18, 2020. When facing a

deposition which could not be postponed without court approval, he filed a meritless

motion with full knowledge that Ms. Miller had sued him directly and he had never

raised a conflict previously, nor had he attempted to do so in any of the other five

matters pending against him.




                                           13
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 14 of 16




    Accordingly, Plaintiff would request a sanction of a jury instruction detailing

Defendant Roman’s dilatory conduct with regard to presenting for a deposition and

intentionally delaying these proceedings.




                                            14
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 15 of 16




                                    CONCLUSION

      In conclusion, Defense Counsel in this matter have taken despicable and

malicious action against Plaintiff and her Counsel in an effort to intimidate, harass,

and further retaliate against Plaintiff for bringing a legitimate action before the court,

and for refusing to grant further postponements of Defendant Roman’s deposition and

extensions to the discovery schedule.

      Defense Counsel has intentionally involved family members of the partners of

this law firm in the present litigation as well as making statements that impact this

firm’s reputation and internal management procedures on a public docket.

      For all of the reasons set forth above, the court should bring every available

sanction against Defendant Roman and Clark Hill PLC



Dated: December 16, 2020

                                        DEREK SMITH LAW GROUP, PLLC



                                    By: /s/ Erica A. Shikunov
                                        Erica A. Shikunov, Esq.
                                        1835 Market Street,
                                        Suite 2950
                                        Philadelphia, PA 19103


TO:       CLARK HILL PLC
          Molly DiBianca, Esq.
          Lauri Kavulich, Esq.
          Kevin Levine, Esq,.
          Attorneys for Defendants Middle East Forum, Daniel Pipes and Gregg
          Roman
          824 N. Market St.
          Wilmington, DE 19801

          2001 Market St.
          Suite 2620
          Philadelphia, PA 19103



                                            15
  Case 2:19-cv-06078-JMG Document 69 Filed 12/17/20 Page 16 of 16




                          CERTIFICATE OF SERVICE

    I, Erica Shikunov, hereby certify that on this date the foregoing Motion for

Sanctions against Defendants has been electronically filed with the Court and is

available for viewing and downloading from the ECF System and thereby have been

served upon the following counsel of record, electronically:

CLARK HILL PLC
Molly DiBianca, Esq.
Lauri Kavulich, Esq.
Kevin Levine, Esq,.
Attorneys for Defendants Middle East Forum, Daniel Pipes and Gregg Roman
824 N. Market St.
Wilmington, DE 19801

2001 Market St.
Suite 2620
Philadelphia, PA 19103



DATED: December 16, 2020
                                               DEREK SMITH LAW GROUP, PLLC

                                               /s/ Erica A. Shikunov
                                               Erica A. Shikunov
                                               Attorneys for Plaintiff
                                               1835 Market Street, Ste. 2950
                                               Philadelphia, PA 19103
                                               (215) 391-4790




                                          16
